 

Exhibit 10.38

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this "Assignment") is
entered into as of October 13, 2016 by and between CARROLL ACQUISITIONS, LLC, a
Georgia limited liability company ("Assignor"), and BR CARROLL GLENRIDGE, LLC, a
Delaware limited liability company ("Assignee").

 

WITNESSETH:

 

WHEREAS, Assignor and RPG GLENRI DGE LLC, a Delaware limited liability company
("Seller"), entered into that certain Sale-Purchase Agreement dated August 12,
2016, as amended by that First Amendment of Sale-Purchase Agreement dated August
19, 2016, as further amended by that Second Amendment of Sale-Purchase Agreement
dated August 24, 2016, as further amended by that Third Amendment of
Sale-Purchase Agreement dated August 25, 2016 (as amended, the "Agreement"),
with respect to that certain real property and related appurtenances commonly
known as the Nevadan Apartments, and located in Atlanta, Georgia, al l as more
particularly described in the Agreement (the "Property"); and

 

WHEREAS, Assignor desires to assign all of Assignor's right, title and interest
in and to the Agreement to Assignee so that Assignee may acquire the Property;

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties agree as follows:

 

1.          Assignment. Effective as of the date hereof, Assignor hereby
assigns, conveys, transfers and sets over to Assignee all of Assignor's right,
title and interest in, to and under the Agreement and Assignee shall succeed to
all of Assignor's right, title and interests in, to and under the Agreement
effective as of the date hereof, including, without limitation, the Downpayment
(as such term is defined in the Agreement) deposited by Assignor pursuant to the
Agreement.

 

2.          Assumption. Assignee hereby accepts the foregoing assignment and
assumes all of the rights, duties, obligations and liabilities of Assignor in,
to and under the Agreement, relating to,with respect to or in connection with
the Agreement, whenever arising or accruing. Notwithstanding such assignment,
Assignor is not released from and shall also remain fully liable for all
liabilities, and the timely performance of all duties and obligations of the
Purchaser (as such term is defined in the Agreement) under the Agreement.

 

3.          Governing Law. This Assignment shall be governed by and construed i
n accordance with the substantive internal laws of the State of Georgia without
regard to the principles of conflicts of laws.

 

4.          Binding Effect. This Assignment shall be binding upon and inure to
the benefit of Assignor, Assignee and their respective successors and assigns.
The parties shall execute and deliver such further and additional instruments,
agreements, and other documents as may be necessary to evidence or carry out the
provisions of this Assignment.

 

 1 

 

 

5.          Counterparts. This Assignment may be executed by the parties in
counterparts, in which event the signature pages thereof shall be combined in
order to constitute a single original document. Signatures to this Assignment
transmitted by facsimile or email shall be binding on the party transmitting
such signatures and such party shall not use as a defense against the
enforceability of this Assignment the fact that such signature so transmitted is
not an original.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as their free and
voluntary act and deed, on the date indicated above.

 

  ASSIGNOR:       CARROLL ACQUISITIONS, LLC, a Georgia   limited liability
company         By: /s/ Josh Champion   Name: Josh Champion   Title: Authorized
Signatory

 

 2 

 

 

  ASSIGNEE:       BR CARROLL GLENRIDGE, LLC, a Delaware   limited liability
company         By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized
Signatory

 

 3 

